          Case 1:18-cv-09433-LGS Document 97 Filed 06/01/20 Page 1 of 3
                                          U.S. Department of Justice
                                                                                              Page 1
                                                       United States Attorney
                                                       Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007
                                                       June 1, 2020
By ECF
The Honorable Lorna G. Schofield
United States District Judge
40 Foley Square
New York, NY 10007

        Re:     PEN American v. Trump, 18 Civ. 9433 (LGS)

Dear Judge Schofield:

    This Office represents defendant President Donald J. Trump in this First Amendment action
brought by plaintiff PEN American Center, Inc. (“PEN American”). I write respectfully to
respond to plaintiff’s May 29, 2020, letter seeking leave to serve discovery requests
notwithstanding that the action is now stayed. The Court should deny plaintiff’s request as
contrary to Cheney v. United States District Court for the District of Columbia, 542 U.S. 367
(2004), and as an unnecessary alteration to the schedule already set by the Court in this case.
Rather than invite a potentially needless constitutional confrontation over the scope of any
discovery, the proper course is to certify for interlocutory appeal the Court’s decision denying in
part the President’s motion to dismiss.

   I.         Background

    Plaintiff, on behalf of itself and its members, initiated the present action against the President
in his official capacity, alleging that the President violated the First Amendment by suppressing
media free speech through threats and retaliation. On March 24, 2020, the Court granted in part
and denied in part the President’s motion to dismiss. See March 24, 2020, Opinion and Order,
ECF No. 76 (the “March 24 Opinion”). On April 16, 2020, the Court stayed discovery and
directed the parties to negotiate on whether plaintiff’s claims could be resolved on cross-motions
for summary judgment on stipulated facts, or through a negotiated settlement. See April 16,
2020, Order, ECF No. 84. On May 18, 2020, pursuant to the Court’s Individual Rules of
Practice, the President sought leave to file a motion to certify the March 24 Opinion and to stay
discovery. See Letter Motion, ECF No. 89. On May 26, 2020, plaintiff responded, opposing the
President’s request. See Letter Response, ECF No. 94. On May 27, 2020, the Court granted the
President leave to file his motion to certify and stay discovery, set a briefing schedule and a date
for oral argument, and left the stay of discovery in place. See Order dated May 27, 2020, ECF
No. 95. On May 29, 2020, plaintiff sought leave to serve discovery requests immediately. See
Letter, ECF No. 96 (“Plaintiff’s Discovery Letter”).
           Case 1:18-cv-09433-LGS Document 97 Filed 06/01/20 Page 2 of 3
                                                                                               Page 2


   II.      The Court Should Deny Plaintiff’s Improper Request

    Plaintiff’s request should be denied because it is contrary to the Supreme Court’s express
command in Cheney that courts avoid the “constitutional confrontation” created by an assertion
of executive privilege “whenever possible.” Cheney, 542 U.S. at 389-90. The Supreme Court
was clear that a court should not wait for the Executive to actually assert privilege before taking
steps to avoid constitutional confrontations:

         Executive privilege is an extraordinary assertion of power not to be lightly invoked.
         Once executive privilege is asserted, coequal branches of the Government are set
         on a collision course. The Judiciary is forced into the difficult task of balancing the
         need for information in a judicial proceeding and the Executive’s Article II
         prerogatives. This inquiry places courts in the awkward position of evaluating the
         Executive’s claims of confidentiality and autonomy, and pushes to the fore difficult
         questions of separation of powers and checks and balances. These occasions for
         constitutional confrontation between the two branches should be avoided whenever
         possible.

Id. (citations, internal quotation marks, and brackets omitted). Instead of seeking to avoid
constitutional confrontations, plaintiff asks this Court to unnecessarily accelerate a collision
between coequal branches of Government. While plaintiff is well aware of Cheney—the President
has repeatedly cited Cheney in joint letters submitted to the Court, see ECF Nos. 80, 91—plaintiff’s
present request ignores Cheney entirely and offers no basis to depart from the Supreme Court’s
direct command, except for plaintiff’s desire to “expedite” what would be contentious discovery
in this case. See Plaintiff’s Discovery Letter at 1. But expediting constitutional confrontations is
precisely what Cheney instructs this Court to avoid “whenever possible.” Cheney, 542 U.S. at 390.

    Plaintiff’s request not only is flatly contrary to Cheney, but also runs counter to a long line of
Supreme Court decisions holding that the President is not an ordinary defendant in civil litigation.
See, e.g., Clinton v. Jones, 520 U.S. 681, 707 (1997) (“The high respect that is owed to the office
of the Chief Executive . . . is a matter that should inform the conduct of the entire proceeding,
including the timing and scope of discovery.”); Cheney, 542 U.S. at 385 (“[T]he Executive’s
‘constitutional responsibilities and status are factors counseling judicial deference and restraint’ in
the conduct of litigation against it.” (quoting Nixon v. Fitzgerald, 457 U.S. 731, 753 (1982)); id.
(“‘[I]n no case would a court be required to proceed against the president as against an ordinary
individual’” (alterations omitted) (quoting United States v. Burr, 25 F. Cas. 187, 192 (No. 14,694)
(CC Va. 1807) (Marshall, C.J.))). Indeed, “special considerations control when the Executive
Branch’s interests in maintaining the autonomy of its office and safeguarding the confidentiality
of its communications are implicated.” Id. at 385. These special considerations weigh heavily
against granting plaintiff’s request.
         Case 1:18-cv-09433-LGS Document 97 Filed 06/01/20 Page 3 of 3
                                                                                            Page 3


     The President, consistent with the Supreme Court’s direction in Cheney, has proposed a
method for the Court to avoid constitutional confrontations by requesting that the Court certify for
interlocutory appeal its decision partially denying the President’s motion to dismiss pursuant to 28
U.S.C. § 1292(b). One purpose of the President’s request—consistent with the purpose of
§ 1292(b)—is to avoid precisely the “protracted litigation” plaintiff now seeks to expedite. See
Koehler v. Bank of Bermuda, 101 F.3d 863, 865-66 (2d Cir. 1996) (“The use of § 1292(b) is
reserved for those cases where an intermediate appeal may avoid protracted litigation.”). Indeed,
plaintiff’s present request demonstrates why certification is appropriate in this case: plaintiff
appears eager to launch contentious, active district court litigation, evidently believing that this
litigation will be so protracted the Court should revisit its prior—and entirely appropriate—
scheduling decisions. Thus, the Court should not deviate from the course it has set by staying
discovery, and should certify the March 24 Opinion to possibly avoid altogether both the protracted
litigation plaintiff evidently foresees, and the inter-branch tensions against which Cheney warns.

       We thank the Court for its consideration of this submission.

                                                     Respectfully submitted,
                                                     GEOFFREY S. BERMAN
                                                     United States Attorney
                                              By:     /s/ Steven J. Kochevar
                                                     Steven J. Kochevar
                                                     Assistant United States Attorney
                                                     86 Chambers Street, Third Floor
                                                     New York, NY 10007
                                                     Telephone: (212) 637-2715
                                                     Fax: (212) 637-2717
                                                     Email: steven.kochevar@usdoj.gov

Cc (By ECF): Counsel of Record
